Citation Nr: 0504145	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-11 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
New York, New York, Regional Office (RO), which denied a 
claim filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death.  
Additionally, an October 2002 rating decision denied service 
connection for the cause of the veteran's death, claimed as 
due to tobacco use.  

In February 2005, a motion for advancement on the docket was 
granted due to appellant's age.  The case is currently 
advanced on the Board's docket pursuant to applicable 
regulation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and her representative if they are required to take 
further action.


REMAND

The evidentiary record indicates that according to the 
veteran's death certificate, he died in February 1998 at age 
71; and acute myocardial infarction was listed as the 
immediate cause of death, with congestive heart failure and 
chronic obstructive pulmonary disease significant conditions 
contributing to death but not related to the cause of death.  
At time of death, the veteran was service-connected for grand 
mal epilepsy.  

The appellant's basic contention is that the veteran's 
service-connected epilepsy and/or tobacco abuse caused or 
materially contributed to his death from heart and pulmonary 
diseases.   

As a preliminary matter, it is noted that in July 1998, the 
Internal Revenue Service Restructuring and Reform Act of 1998 
(IRS Reform Act) was enacted into law as Public Law No. 105-
206.  In pertinent part, the IRS Reform Act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West 2002).  However, section 1103 
does not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 9, 1998.  In the instant case, after appellant 
filed a claim for service connection for the cause of the 
veteran's death in February 1998, which was denied by a 
November 1998 rating decision, she filed a June 1999 
Substantive Appeal in which she argued that his death was due 
to nicotine dependency incurred in service.  In an October 
2002 rating decision, the RO denied service connection for 
the cause of the veteran's death, on the grounds that 
appellant did not file a "claim" for service connection for 
the cause of the veteran's death based on tobacco use until 
the June 1999 Substantive Appeal, and therefore, the June 
1999 tobacco use "claim" was precluded by law.  However, it 
is the Board's opinion that since appellant's February 1998 
"claim" for service connection for the cause of the 
veteran's death, regardless of the legal theory advanced at 
that time for such benefit, was filed before June 9, 1998, 
the adjudication thereof is not affected by the IRS Reform 
Act.

In pertinent part, VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997) provides that:

Where a claimant can establish that a 
disease or injury resulting in disability 
or death was a direct result of tobacco 
use during service, e.g., damage done to 
a veteran's lungs by in-service smoking 
gave rise to lung cancer, service 
connection may be established without 
reference to section 38 C.F.R. 
§ 3.310(a).  However, where the evidence 
indicates a likelihood that a veteran's 
disabling illness had its origin in 
tobacco use subsequent to service, and 
the veteran developed a nicotine 
dependence during service which led to 
continued tobacco use after service, the 
issue then becomes whether the illness 
may be considered secondary to the 
service-incurred nicotine dependence and 
resulting disability or death may be 
service connected on that basis pursuant 
to section 3.310(a).

VAOPGCPREC 19-97 cited to VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(1993), which held, in pertinent part, that whether nicotine 
dependence was a disease for disability compensation purposes 
was essentially an adjudicative matter to be resolved based 
on accepted medical principles; and that direct-incurrence 
service connection may be granted if the evidence established 
that injury or disease resulted from in-service tobacco use.  

VAOPGCPREC 19-97 further stated that:

[S]econdary service connection may be 
established, under the terms of 38 C.F.R. 
§ 3.310(a), only if a veteran's nicotine 
dependence, which arose in service, and 
resulting tobacco use may be considered 
the proximate cause of the disability or 
death which is the basis of the claim....  
[A] determination of proximate cause is 
basically one of fact, for determination 
by adjudication....

A subsequent event, which is referred to 
as an "intervening" cause, may 
interrupt the causal connection between 
an event or circumstance and subsequent 
incurrence of disability or death.

In precedent opinion 19-97, the General Counsel added that 
"[a]ssuming that adjudicators adopt the Under Secretary for 
Health's conclusion that nicotine dependence may be 
considered a disease, the two principal questions which must 
be answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service."  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by 
certain criteria.

The General Counsel further stated that "[i]f it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must determine 
whether the post-service usage of tobacco products was the 
proximate cause of the disability or death upon which the 
claim is predicated.  As discussed above, a supervening cause 
of the disability or death would sever the causal connection 
to acquisition of the nicotine dependence in service."

Initial review of the evidentiary record indicates that a 
military induction examination report dated in August 1944 
and service medical records, including a January 1946 
Certificate for Disability Discharge, did not contain any 
pertinent history, complaints, findings, or diagnoses 
regarding cardiopulmonary disease or tobacco use, other than 
during December 1945-January 1946 hospitalization for grand 
mal epilepsy, the veteran's habits were listed as including 
smoking; and a January 1946 chest x-ray study showed moderate 
blunting of the right costophrenic sulcus with slight tenting 
of the right hemidiaphragm, with the radiographic study 
interpreted as negative for evidence of active pulmonary 
disease.  

VA and private clinical records dated between 1948 and 1961 
did not include any pertinent history, complaints, findings, 
or diagnoses concerning cardiopulmonary disease or tobacco 
use, except that a May 1955 chest x-ray study showed that the 
right hemidiaphragm was flattened and tented by pleural 
thickening.  The heart appeared normal with clear lungs.  The 
radiographic study was interpreted as negative.  

Private hospitalization records reveal that in 1996, the 
veteran reportedly was a one-pack a day cigarette smoker with 
chronic cough and sputum production.  Dilantin was the only 
medication that he took and it was noted that he had had no 
seizures over the years.  Chest x-ray studies revealed 
cardiac enlargement, an atherosclerotic aorta, blunting of 
the right lateral costophrenic recess noted as most likely 
due to small pleural effusion, diffuse, bilateral pulmonary 
congestive changes with increased pulmonary vascular 
markings, and bilateral pleural effusion.  The radiographic 
impressions included moderate cardiomegaly and underlying 
chronic interstitial lung disease.  Diagnoses included acute 
respiratory failure, resolved; chronic respiratory failure; 
severe chronic bronchitis/emphysema; congestive heart 
failure; arteriosclerotic cardiovascular disease with left 
heart failure; and seizure disorder.  

Private clinical records indicated that in April 1997, the 
veteran reported that he had quit smoking.  

The terminal private hospitalization records reveal that 
according to his family, the veteran had developed a sudden 
onset of unresponsiveness that "looked like a seizure"; 
that an ambulance arrived and the veteran was in "full 
arrest"; and that on arrival at the emergency room, he was 
in "full arrest" and efforts to revive him proved futile.  
Death secondary to cardiopulmonary arrest was assessed.  

Although a March 2002 written statement from a VA physician 
opined that the veteran's epilepsy did not materially or 
substantially contribute to his death, no rationale for such 
opinion was provided.  It is the Board's opinion that VA 
medical opinion should be rendered as to whether the 
veteran's cardiovascular and pulmonary diseases were related 
to service, and whether nicotine dependency was demonstrated 
during or was result of service and, if so, whether it caused 
or materially contributed to death from cardiovascular and 
pulmonary diseases.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact appellant 
and request her to provide any 
relevant VA and non-VA clinical 
records pertaining to the veteran's 
treatment, particularly during the 
period between 1961 and the mid-
1990's, not presently associated 
with the claims folder, in her 
possession, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which had provided relevant 
treatment.  All available, actual 
clinical records (as distinguished 
from physicians' statements based 
upon recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folder, should be 
obtained from the specified health 
care providers.  Appellant should be 
requested to sign and submit 
appropriate consent forms to release 
the veteran's private medical 
reports, if any, to the VA.  Any 
records obtained should be 
associated with the claims folder.  

2.  The RO should arrange for 
appropriate VA physicians, such as a 
pulmonologist, cardiologist, and/or 
nicotine abuse specialist, to review 
the claims folder (including 
relevant history, complaints, 
findings, and diagnoses as recorded 
in the pertinent records) and 
express opinions as to the following 
questions:  

(A).  Is it as likely as not (i.e., 
is there at least a 50 percent 
probability) that the veteran had a 
chronic cardiovascular or pulmonary 
disease that was causally or 
etiologically related to service?  
If the answer is in the negative, 
this should be specifically stated 
for the record.  The physician(s) 
should comment on the clinical 
significance, if any, of the in-
service and post-service chest x-ray 
studies that showed right 
hemidiaphragm flattening/blunting 
and tenting (i.e., were these 
insignificant findings or indicative 
of chronic cardiovascular or 
pulmonary disease, such as chronic 
obstructive pulmonary disease)?  If 
the veteran had a chronic 
cardiovascular or pulmonary 
disease/disorder that was causally 
or etiologically related to service, 
did it cause or materially 
contribute to his death?  

(B).  Is it as likely as not (i.e., 
is there at least a 50 percent 
probability) that the veteran's 
service-connected epilepsy caused or 
materially contributed to his death?  
The physician(s) should comment on 
the clinical significance, if any, 
of the terminal hospital report's 
history that according to his 
family, the veteran had developed a 
sudden onset of unresponsiveness 
that "looked like a seizure" 
(i.e., did the veteran have a fatal 
seizure versus a fatal myocardial 
infarction)?

(C).  Is it as likely as not (i.e., 
is there at least a 50 percent 
probability) that the veteran 
actually was addicted to, or 
dependent on, nicotine and, if so, 
did any nicotine addiction or 
nicotine dependence initially 
develop during service, versus 
preservice or post service?  If the 
veteran was addicted to, or 
dependent on, nicotine and it 
initially developed during service, 
is it as likely as not (i.e., is 
there at least a 50 percent 
probability) that the veteran's 
cardiovascular or lung disease was 
causally or etiologically related to 
service (versus other causes)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the reports.  

3.  The RO should review any 
additional evidence and readjudicate 
the issue of entitlement to service 
connection for the cause of the 
veteran's death, under appropriate 
legal theories.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


